Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because “a first braking processing of holding” on line 3 is confusing because it is grammatically awkward and confusing.  Did the applicant mean to recite “a first braking process of holding”?  On line 5, “a second braking processing of gradually increasing” is confusing because it is grammatically awkward and confusing.  Did the applicant mean to recite “a second braking process of gradually increasing”?  On lines 6, 7 and 9, “processing” is confusing because it is grammatically awkward and confusing.  Did the applicant mean to recite “process”?  On lines 8 and 10, “continues” and “continue” is confusing because it is unclear from what the application of the external force which is larger than the braking force continues.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Recitations such as “a first braking processing of holding” on line 4 of claim 1 render the claims indefinite because they are grammatically awkward and confusing.  Did the applicant mean to recite “a first braking process of holding”?  Also see “the first braking processing” on line 7 of claim 1.
	Recitations such as “a second braking processing of gradually increasing” on lines 6-7 of claim 1 render the claims indefinite because they are grammatically awkward and confusing.  Did the applicant mean to recite “a second braking process of gradually increasing”?  Also see “the second braking processing” on line 9 of claim 1.
	Recitations such as “gradually” on line 6 of claim 1 render the claims indefinite because they are relative terms whose meaning cannot be readily ascertained and are not defined by the specification.
	Recitations such as “a braking force eliminating processing of eliminating the braking force” on lines 9-10 of claim 1 render the claims indefinite because they are grammatically awkward and confusing.  Did the applicant mean to recite “a braking force eliminating process of eliminating the braking force”?  Additionally, it is unclear how the braking force eliminating processing of eliminating the braking force can occur during the execution of the second braking processing.  Note that the second braking processing requires the increase of the braking force while the braking force eliminating processing of eliminating the braking force reduces the braking force.

	Recitations such as “a third braking processing of holding” on lines 11-12 of claim 1 render the claims indefinite because they are grammatically awkward and confusing.  Did the applicant mean to recite “a third braking process of holding”?
	Recitations such as “does not continue” on line 13 of claim 1 render the claims indefinite because it is unclear from what the external force which is larger than the braking force does not continue from.
	Recitations such as “gradually” on line 2 of claim 2 render the claims indefinite because they are relative terms whose meaning cannot be readily ascertained and are not defined by the specification.
	Recitations such as “processing” on line 3 of claim 2 render the claims indefinite because they are grammatically awkward and confusing.  Did the applicant mean to recite “process”?
	Recitations such as “processing” on lines 2 and 5 of claim 3 render the claims indefinite because they are grammatically awkward and confusing.  Did the applicant mean to recite “process”?
	Recitations such as “upper limit determination value” on line 5, 6 and 7 of claim 3 render the claims indefinite because it is unclear what comprises the upper limit determination value.  Is the applicant referring to an upper limit value of time?  Is the applicant referring to an upper limit value of force?

	Recitations such as “increases” on line 8 of claim 4 render the claims indefinite because it is unclear from what the rotation amount of the door is increasing.  Also see “does not increase” on line 9 of claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Elie et al. (US 2017/0030134) in view of Breed et al. (US 2002/0066158).  Elie et al. discloses a vehicle door control device configured to be applied to a vehicle 10 including a door 14 that is swingably supported and a door braking unit 22 that applies a braking force to the door, the vehicle door control device comprising: 
a braking control unit 70 configured to execute a first braking processing of holding the braking force at a reference braking force for stopping the door 14 as set forth on lines 3-5 of paragraph 78, and ending when an external force acts on the door, as set forth on lines14-19 of paragraph 78, and a second braking processing of 
the braking control unit executes, during execution of the second braking processing, a braking force eliminating processing of eliminating the braking force, as set forth on lines 10-13 of paragraph 79, and executes a third braking processing of holding the braking force to be equal to or larger than the reference braking force when the situation in which the external force is larger than the braking force does not continue as set forth on lines 3-5 of paragraph 78 (claim 1);
wherein the braking control unit 70 gradually reduces the braking force in the braking force eliminating processing as set forth on lines 7-10 of paragraph 79 (claim 2).
	Elie et al. is silent concerning ending a braking function when the external force is greater than the braking force.
	However, Breed et al. discloses a vehicle door control device comprising a braking control unit 118 which maintains a holding braking force to hold a door in an opening position, wherein the holding braking force ends when an external force acting on the door is larger than the braking force
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Elie et al. with a force sufficient to release the door braking unit being larger than the braking force, as taught by Breed et al., to ensure that the controller only releases the door braking unit when desired by the user.



With respect to claim 3, Elie et al., as modified above, discloses that during the execution of the second braking processing, in the situation in which the external force is larger than the braking force continues, the braking control unit executes the braking force eliminating processing when an increment of the external force per unit time is less than an upper limit determination value which occurs when the user applies the force as set forth on lines 14-19 of paragraph 78, and executes the third braking processing when the increment of the external force per unit time is equal to or larger than the upper limit determination value which occurs when the wind acts on the door as set forth on lines 7-12 of paragraph 81.

	With respect to claim 4, Elie et al., as modified above, the vehicle 10 includes a door driving unit 22 including a motor (not shown, but set forth on line 11 of paragraph 22) serving as a drive source that opens and closes the door 14, the vehicle door control device further comprises a drive control unit (not numbered, but comprising a part of the controller 70) that opens and closes the door by controlling the door driving unit 22, and during execution of the first braking processing and the second braking processing, the braking control unit determines that the external force is larger than the braking force when a rotation amount of the motor increases, as set forth on lines 1-3 of paragraph 77, and determines that the external force is equal to or smaller than the .

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634